                          Case 18-19441-EPK                Doc 1251         Filed 09/12/19         Page 1 of 4
                                               United States Bankruptcy Court
                                               Southern District of Florida
In re:                                                                                                     Case No. 18-19441-EPK
160 Royal Palm, LLC                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113C-9                  User: leonardmd                    Page 1 of 3                          Date Rcvd: Sep 10, 2019
                                      Form ID: CGFCRD3                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 12, 2019.
cr             +David Campanaro,   339 Eastern St #B1016,   New Haven, CT 06513-2412

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 10, 2019 at the address(es) listed below:
              Allen R Tomlinson, Esq    on behalf of Attorney    Town of Palm Beach atomlinson@jonesfoster.com,
               mbest@jonesfoster.com
              Bernice C. Lee    on behalf of Debtor    160 Royal Palm, LLC blee@slp.law,
               dwoodall@slp.law;dlocascio@slp.law;pmouton@slp.law;bernice.c.lee@gmail.com
              Brett D Lieberman    on behalf of Creditor Henrique Brandao brett@elrolaw.com,
               eservice@elrolaw.com
              Brett D Lieberman    on behalf of Creditor Maria Titova brett@elrolaw.com, eservice@elrolaw.com
              Cristopher S Rapp    on behalf of Creditor    Architectural Precast & Foam, LLC
               csr@derreverelaw.com, eservice@derreverelaw.com
              David W Baddley    on behalf of Creditor    U.S. Securities and Exchange Commission baddleyd@sec.gov
              Edward A Marod    on behalf of Creditor Juewei Zhou emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Shuangyun Wang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Sara Salehin emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Junqiang Feng emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Dongsheng Zhu emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Cuilian Li emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Tang Cheok Fai emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Yulong Tang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Ran Chen emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Sha Shi emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Bei Zhu emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Ali Adampeyra emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Xiaonan Wang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Qiongfang Zhu emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Lan Li emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Li Dongsheng emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Tao Xiong emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Chengyu Gu emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Xiang Shu emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Yuanbo Wang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Xiang Chunhua emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Lili Zhang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Min Li emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Mohammadreza Sedaghat emarod@gunster.com,
               dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Hongru Pan emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Wenhao Zhang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Shu Jiang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Zhiling Gan emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Chunning Ye emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Yajun Kang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Kuang Yaoping emarod@gunster.com, dpeterson@gunster.com
                       Case 18-19441-EPK         Doc 1251     Filed 09/12/19    Page 2 of 4



District/off: 113C-9          User: leonardmd               Page 2 of 3                 Date Rcvd: Sep 10, 2019
                              Form ID: CGFCRD3              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Edward A Marod    on behalf of Creditor Mohammad Zargar emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Sanaz Salehin emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Hao Lou emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Reza Siamak Nia emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Yan Chen emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Zhaohui Li emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Qiong Deng emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Ying Tan emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Shahriar Ebrahimian emarod@gunster.com,
               dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Ying Fei emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Rujing Wei emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Halil Erseven emarod@gunster.com, dpeterson@gunster.com
              Eric S Pendergraft    on behalf of Debtor    160 Royal Palm, LLC ependergraft@slp.law,
               dwoodall@slp.law;dlocascio@slp.law;bshraibergecfmail@gmail.com;pmouton@slp.law
              Eyal Berger, Esq.     on behalf of Creditor    LR U.S. Hotels Holdings, LLC eyal.berger@akerman.com,
               jeanette.martinez@akerman.com
              Fan B He    on behalf of Creditor   KK-PB Financial LLC fhe@whitecase.com,
               gregory.warren@whitecase.com;stephen.ludovici@whitecase.com
              Gregory Elder     on behalf of Witness Leslie Evans gelderlaw@gmail.com
              Harry Winderman     on behalf of Creditor    Other Palm House Investors harry4334@hotmail.com,
               lynoramae@gmail.com,lm@whcfla.com,filings@whcfla.com
              Harry Winderman     on behalf of Witness    Weiss Handler and Cornwell PA harry4334@hotmail.com,
               lynoramae@gmail.com,lm@whcfla.com,filings@whcfla.com
              Heidi A Feinman    on behalf of U.S. Trustee    Office of the US Trustee Heidi.A.Feinman@usdoj.gov
              James N Robinson    on behalf of Creditor    KK-PB Financial LLC jrobinson@whitecase.com,
               sgoodrich@whitecase.com;avenes@whitecase.com
              Jeffrey I. Snyder, Esq.    on behalf of Interested Party    RREF II Palm House LLC
               jsnyder@bilzin.com, eservice@bilzin.com;lflores@bilzin.com
              Joaquin J Alemany    on behalf of Defendant    DB Private Wealth Mortgage, Ltd., Inc.
               joaquin.alemany@hklaw.com, jose.casal@hklaw.com
              Joaquin J Alemany    on behalf of Defendant    Dovenmuehle Mortgage, Inc. joaquin.alemany@hklaw.com,
               jose.casal@hklaw.com
              Joel L Tabas, Esq    on behalf of Defendant    Revere Capital Management, LLC
               jtabas@tabassoloff.com, jcepero@tabassoloff.com;kborrego@tabassoloff.com
              Joel L Tabas, Esq    on behalf of Defendant    Revere Capital, LLC jtabas@tabassoloff.com,
               jcepero@tabassoloff.com;kborrego@tabassoloff.com
              John B. Hutton III, Esq.    on behalf of Special Counsel Marcia H Langley huttonj@gtlaw.com,
               mialitdock@gtlaw.com;miaecfbky@gtlaw.com
              John K Cunningham    on behalf of Creditor    KK-PB Financial LLC jcunningham@whitecase.com,
               avenes@whitecase.com
              Jonathan S. Feldman    on behalf of Creditor    Equity Trust Co., Custodian FBO 200326695 IRA
               jfeldman@pbyalaw.com, eservicemia@pbyalaw.com
              Joshua D Silver    on behalf of Defendant    Revere Capital Management, LLC jsilver@tabassoloff.com,
               jcepero@tabassoloff.com
              Joshua D Silver    on behalf of Defendant    Revere Capital, LLC jsilver@tabassoloff.com,
               jcepero@tabassoloff.com
              Larry A Zink    on behalf of Creditor Glenn F Straub zinklaw3711@yahoo.com
              Luis Salazar, Esq.     on behalf of Interested Party    The Galle Law Group, P.A. Luis@Salazar.Law,
               Ceide@salazar.law;Lee-Sin@Salazar.Law
              Luis Salazar, Esq.     on behalf of Attorney    Salazar Law Luis@Salazar.Law,
               Ceide@salazar.law;Lee-Sin@Salazar.Law
              Luis Salazar, Esq.     on behalf of Interested Party Craig T. Galle Luis@Salazar.Law,
               Ceide@salazar.law;Lee-Sin@Salazar.Law
              Max J Smith    on behalf of Debtor   160 Royal Palm, LLC msmith@slp.law,
               dwoodall@slp.law;dlocascio@slp.law;pmouton@slp.law
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
              Orfelia M Mayor    on behalf of Creditor    Palm Beach County Tax Collector omayor@ombankruptcy.com,
               legalservices@pbctax.com
              Peter J Malecki    on behalf of Witness Ryan Black pmalecki@riccalawyers.com,
               bricca@riccalawyers.com;lkendrick@riccalawyers.com
              Philip J Landau    on behalf of Plaintiff    160 Royal Palm, LLC plandau@slp.law,
               msmith@slp.law;pdorsey@slp.law;dwoodall@slp.law;dlocascio@slp.law;ependergraft@slp.law;pmouton@sl
               p.law
              Philip J Landau    on behalf of Debtor    160 Royal Palm, LLC plandau@slp.law,
               msmith@slp.law;pdorsey@slp.law;dwoodall@slp.law;dlocascio@slp.law;ependergraft@slp.law;pmouton@sl
               p.law
              Richard Webber     on behalf of Creditor Renato Fernando Botelho rwebberfls@ecf.epiqsystems.com,
               rwebber@zkslawfirm.com;F001@ecfcbis.com;rschohl@zkslawfirm.com
              Richard B Webber, II    on behalf of Creditor Renato Fernando Botelho rwebber@zkslawfirm.com,
               jconcannon@zkslawfirm.com;service@zkslawfirm.com
              Robbie T Boone    on behalf of Creditor    KK-PB Financial LLC robbie.boone@whitecase.com,
               robbie.t.boone@gmail.com
              Robert V. Cornish, Jr     on behalf of Creditor    Other Palm House Investors
               rcornish@andersonkill.com
              Robert W Davis    on behalf of Defendant    Dovenmuehle Mortgage, Inc. robert.davis@hklaw.com,
               pauline.nye@hklaw.com
                       Case 18-19441-EPK         Doc 1251     Filed 09/12/19   Page 3 of 4



District/off: 113C-9          User: leonardmd               Page 3 of 3                Date Rcvd: Sep 10, 2019
                              Form ID: CGFCRD3              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Robert W Davis   on behalf of Defendant   DB Private Wealth Mortgage, Ltd., Inc.
               robert.davis@hklaw.com, pauline.nye@hklaw.com
              Steven C Jones   on behalf of Creditor   Other Palm House Investors steven.jones@wilsonelser.com,
               anna.nowakowska@wilsonelser.com;vivian.fusco@wilsonelser.com;EService.Miami@wilsonelser.com;alan.
               fiedel@wilsonelser.com
                                                                                            TOTAL: 84
                    Case 18-19441-EPK      Doc 1251      Filed 09/12/19     Page 4 of 4
Form CGFCRD3 (4/4/2019)

                             United States Bankruptcy Court
                                     Southern District of Florida
                                       www.flsb.uscourts.gov
                                                                                Case Number: 18−19441−EPK
                                                                                Chapter: 11

In re:
160 Royal Palm, LLC
1118 Waterway Lane
Delray Beach, FL 33483

EIN: 27−0925854




                                       NOTICE OF HEARING


NOTICE IS HEREBY GIVEN that a hearing will be held on October 3, 2019 at 10:30 AM, at the following
location:

Flagler Waterview Building, 1515 N Flagler Dr Room 801 Courtroom B, West Palm Beach, FL 33401

to consider the following:

(Letter construed as a) Motion for Disbursements Filed by Creditor David Campanaro. (1233)


THIS MATTER HAS BEEN SET ON THE COURT'S MOTION CALENDAR FOR A NON−EVIDENTIARY
HEARING. THE ALLOTTED TIME FOR THIS MATTER IS TEN MINUTES.

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and
shall file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B). Any party
who fails to properly serve any pleadings or other paper may be denied the opportunity to be heard
thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities.
Electronic devices, including but not limited to cameras, cellular phones (including those with cameras),
iPads, tablets, pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are
not permitted in the courtroom, chambers or other environs of this court. These restrictions (except for
cameras not integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar
identification card, attorneys who have been authorized to appear by pro hac vice order and witnesses
subpoenaed to appear in a specific case. No one is permitted to bring a camera or other prohibited
electronic device into a federal courthouse facility except with a written order signed by a judge
and verified by the United States Marshal's Service. See Local Rule 5072−2.

Dated: 9/10/19                                        CLERK OF COURT
                                                      By: Dawn Leonard
                                                      Courtroom Deputy
